In re Ebel, Walter; Ingrassia, Anna;— Plaintiffs); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. I, No. 98-3395; to the Court of Appeal, Fourth Circuit, No. 2004-C-0207.
Granted. The judgment of the court of appeal is reversed, and the judgment of the trial court denying the motion to dismiss on grounds of abandonment is reinstated for the reasons assigned by the dissenting judge in the court of appeal. Case remanded to the trial court for further proceedings.
VICTORY, J., would deny the writ.
TRAYLOR, J., would deny the writ.